                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

  JANELLE ATKINSON-WIGNALL,
                                                          Case No: 2:19-CV-6527
        Plaintiff,


  vs.                                                           NOTICE OF
                                                          WITHDRAWAL OF COUNSEL

                                                            (BEATRIZ MATE-KODJO)
  STATE UNIVERSITY OF NEW YORK,

        Defendant.




          COMES NOW the undersigned attorney, Beatriz Mate-Kodjo, and hereby withdraws as

attorney of record for the Plaintiff, Janelle Atkinson-Wignall, with regard to the above-captioned

matter. Plaintiff will continue to be represented by Thomas Newkirk, Danya Keller, Carlo

deOliveira, and Phillip Steck. Neither party will be prejudiced by this withdrawal of counsel.



                                                 Respectfully Submitted,

                                                 __/s/ Beatriz Mate-Kodjo___
                                                 Thomas Newkirk
                                                 tnewkirk@newkirklaw.com
                                                 Beatriz Mate-Kodjo
                                                 Bmate-kodjo@newkirklaw.com
                                                 Danya Keller
                                                 dkeller@newkirklaw.com
                                                 NEWKIRK ZWAGERMAN, P.L.C.
                                                 521 East Locust Street, Suite 300
                                                 Des Moines, IA 50309
                                                 Telephone: (515) 883-2000
                                                 Fax: (515) 883-2004

                                                 Carlo deOliveira
                                                 Phillip G. Steck
                                  Cooper Erving & Savage LLP
                                  steck@cooperirving.com
                                  cdeoliveira@coopererving.com
                                  39 N. Pearl Street
                                  Albany, NY 12207
                                  Ph: (518) 449-3900
                                  Fax: (518) 432-3111
                                  ATTORNEYS FOR PLAINTIFF

Original Filed.

Copies to All Parties via EDMS.
